Title: To James Madison from Henry Molier, 12 January 1802 (Abstract)
From: Molier, Henry
To: Madison, James


12 January 1802, Washington. Offers himself as a candidate for consular appointment at either Tenerife or La Coruña. His residence for several years in Spain and in the U.S. has equipped him with knowledge of languages and trade of the two nations.
 

   RC (DNA: RG 59, LAR, 1801–9, filed under “Molier”). 1 p. Jefferson nominated Henry Molier to be consul at La Coruña on 2 Feb. Although Molier accepted the appointment on 19 May, it is unclear whether he actually went to Spain. In 1808 Robert Smith described him as having lived for some years at Baltimore and New Orleans, and in 1816 it was stated he had “resided near twenty five Years in the United states” (Molier to JM, 19 May 1802 [DNA: RG 59, CD, Cádiz, vol. 1]; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:406; Robert Smith’s notation on Molier to John Hollins, 10 Feb. 1808 [DNA: RG 59, LAR, 1801–9]; James Vanuxem to Eligius Fromentin, 27 Jan. 1816 [DNA: RG 59, LAR, 1809–17]).


   A full transcription of this document has been added to the digital edition.
